PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/662,545
Filing Date: 24 Oct 2019
Appellant(s): PerkinElmer Health Sciences Canada, Inc.



__________________
Christopher R. Rhodes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 July 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 5, 13, 14, 17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Agilent technologies (Agilent Technologies, “PerkinElmer NexION Series ICP-MS – Part 1: Removal, cleaning and replacement of the interface cone”, PerkinElmer NexION Series ICP-MS - Part 1: Removal, cleaning and replacement of the interface cone, “https://www.youtube.com/watch?v=RWyrLV0TMao” April 15, 2016) (annotated screen shots submitted below. Original screenshots submitted with the office action of 05/19/2021)(herein Agilent) in view of Okabe et al. (US pgPub 2014/0312617) alone or as evidenced by O’Brien et al. (US pgPub 2016/0233072) or as evidenced by Brennan et al. (Brennan et al. “ICP-MS Cones: Why, When and how to maintain”, Glass expansion 2020) (submitted with the office action of 05/19/2021).
Claims 1, 13 and 21 are rejected over Agilent in view of Baduder et al. (USPN 4,650,227) 
Claims 1, 13 and 21 are rejected over Agilent in view of Lau et al. (USPN 5,373,724).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. and further in view of Ajvs (“https://www.ajvs.com/new/index.php?cPath=038_173_186_413”, 2016) (copy of publication submitted with the office action of 05/19/2021).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. and further in view of Weeks (USPN 4,842,287).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. and further in view of Swasey et al. (US pgPub 2011/0079964).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. in view of Ajvs (https://www.ajvs.com/new/index.php?cPath=038_173_186_413, 2016)and further in view of Ohmi et al. (USPN 5,720,505).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Agilent in view of Okabe et al. in view of Morrisroe (US pgPub 2015/0048061).

(2) Response to Argument
The instant invention is directed towards a mass spectrometer assembly comprising a sampler cone (fig. 15, 1510), the sampler cone comprises a first non-planar surface feature on a surface of the sampler cone  orifice (see for instance figure 15a, 1512); the mass spectrometer further comprises a mass analyzer interface (1520) comprising a second non-planar surface feature on a surface of the mass analyzer interface (figure 15a, 1512) and a gasket (1530 in figure 15a) between the first surface feature and the second surface feature, wherein the first non-planar surface feature provides a force to a first surface of the gasket and the second non-planar surface feature provides a force to a second surface of the gasket to provide a substantially fluid tight seal between the sampler cone and the mass analyzer interface when the sampler cone is coupled o the mass analyzer interface (as seen in figure 15B).
The purpose of the invention is to provide an improved fluid tight seal between the cone and the interface (see abstract).
Agilent is primary reference relied upon for teaching the claimed sampler cone, interface and gasket provided therebetween (see annotated screenshots on pages 10-11 of the Final Rejection of 06 December 2021).  The main issue addressed in the brief is whether the secondary references teach a non-planar surface feature on each surface sealing the gasket.  The instant specification at paragraph [0077] of the published application teaches the surfaces projections are present could be non-planar and “need not have any particular shape or geometry and can be designed, for example, to amplify the force at a given area to enhance sealing at the contact point(s) between the gasket and component”.  Figure 15A shows a triangular shape projection, however the specification is clear that “the triangular shape shown for the projections 712, 722 is not required and other geometric shapes including, for example, square, rectangular, hexagonal, octagonal, etc. could be used if desired” ([0088] of the published application, note figure 7 is commensurate with the embodiment of figures 15a/15b, which are disclosed to also be triangular see paragraph [0106] of the published application).  Figure 8 additionally, shows a projection having a planar surface (however it is non-planar because it projects from the surface). The specification is devoid of any definition of non-planar.  Since the shape of the surface feature may be square (i.e. having planar surfaces [0088]) or “any particular shape or geometry” ([0077]), when the claim terms are read in light of the specification, the broadest reasonable interpretation of “a first non-planar  surface feature on a surface” and “a second non-planar surface feature on a surface” includes any surface feature that projects or protrudes from a surface in a third dimension (i.e. a non-planar surface feature is a three dimensional shape).  That is, a non-planar surface feature results in a surface that is non-planar by the surface feature, whereas a planar surface feature on a surface results in a surface that is planar (i.e. identifying marks or alignment marks on a surface).  Since the triangular shape is not specifically claimed and the specification expressly teaches that other shapes such as square or rectangular could be used, it is clear that any projection would be understood to be a non-planar surface feature on a surface because the surface would no longer be planar (i.e. two-dimensional).  Lastly, it is clear, any surface projection is non-planar because it exists in a third dimension (i.e. not two dimensions, thus non-planar).  The specific rejections are addressed herein below.  To be clear, the claim does not require a non-planar surface feature having non-planar surfaces, the claim requires a non-planar surface feature.  A non-planar surface feature is any surface feature having a three dimensional shape.


Agilent in view of Okabe (US pgPub 2014/0312617)
Initially, the brief erroneously describes the projections 11a/13a of Okabe as planar.  A projection cannot be planar because it must inherently project from the surface to be a projection.  Paragraph [0032] of Okabe recites “the gasket pressing projections (11a), (13a) bite into both surfaces of the gasket (4)”.  If 11a/13a were planar then they could not bite into the surfaces of the gasket (i.e. they would lack the depth direction to extend from the surface to bit the gasket).  Therefore, 11a/13a must inherently be non-planar (i.e. have a third dimension with respect to the plane of the end surfaces they project from and bite into gasket).
Agilent teaches a gasket between the sampler cone and interface (see figures on pages 10-11 of the Final Rejection of 06 December 2021).  Agilent fails to disclose any surface feature on the sampler cone or interface.  However, Okabe teaches “gasket pressing projections” that are “brought into close contact with both surfaces of the gasket ([0032]).  The annular gasket pressing projections are “formed on an abutting end surface of the sleeve body (11), (13)” ([0024]).  That is, the “end surfaces” of Okabe are each of the claimed surfaces and the projections are the claimed non-planar surface features.  The projections are non-planar surface features because they project from the end surfaces (i.e. they project in a third dimension, thus non-planar (not two-dimensional) with the end surfaces).  That is, while figure 15A of the instant drawings show triangular surface projections 1512, the claim does not require the shape of the surface features.  Indeed, the projections 1512 have planar surfaces (i.e. a triangle is made up of planar sides).  The claim only requires that each surface feature is a “non-planar surface feature on a surface”.  Any projection on a surface would result in a non-planar surface feature because the projection results in a surface that is no longer planar (i.e. non-planar or not existing in a plane as a projection does not exist in the plane of the surface).  In otherwords, a projection projects in a third dimension thus non-planar.  For something to be planar, it must exit in only two-dimensions, a projection exists in three dimensions, thus is non-planar (such as in figures 5 and 8 of the instant drawings annotated herein below in addressing the brief with respect to Baduder, see also the discussion above with respect to paragraphs [0077] and [0088] of the published application).  Therefore, the projections of Okaba are within the scope of non-planar surface features on surfaces as claimed.  Specifically, a planar surface feature would be any feature on the same plane as the surface (for instance an alignment mark or identifying mark), therefore a non-planar surface feature is any feature that does not exist on the plane of the surface.  For instance, a projection formed on a surface as taught by Okaba.  This is consistent with the specification which includes shapes of projections as discussed in paragraph [0088] of the published application (i.e. square, rectangular, hexagonal, octagonal (each having planar surfaces)).  The evidence was only used to support an alternative grounds of rejection.  
The issues with the evidence of O’Brian and Brennen was addressed on pages 4-5 of the Final Rejection of 06 December 2021.  It is noted that O’Brian and Brennen were used in alternatives rejections as evidence to support an obviousness type rejection over Agilent in view of Okabe.


Agilent in view of Baduder (USPN 4,650,227)
The remarks take the position that a sealing rib or bead is not non-planar.  This has not been found persuasive.  Even considering the reference to US 3,521,910, the sealing surface 52,52’ seen best in figure 4 is shown and disclosed to have  a radius “R”, (col. 3, lines 45-47).  A radius suggests a non-planar surface (i.e. round is not planar thus non-planar), therefore even interpreting the surface feature itself to be a shape other than a shape having planar surfaces, Baduder or US 3521910 teaches a non-planar surface feature (a shape having a radius is non-planar). See annotated figure 4 below from the US3,521,910 reference relied upon in the brief.

    PNG
    media_image2.png
    1502
    1070
    media_image2.png
    Greyscale


	Further as noted above, the specification specifically teaches that the shape is not limited to triangular (see paragraph [0077] and  [0088] of the published instant specification).  As seen in annotated figure 8 below instant drawings, a non-planar surface feature has a planar surface:

    PNG
    media_image3.png
    690
    788
    media_image3.png
    Greyscale


See also annotated figure 5 below showing planar surfaces of a non-planar surface feature:

    PNG
    media_image4.png
    540
    964
    media_image4.png
    Greyscale

	Therefore, it is clear that a non-planar surface feature is intended to mean any surface feature that projects from the surface even if it has planar surfaces.

Agilent in view of Lau (USPN 5,373,724)
The brief reiterates the same position taken in the remarks filed 30 November 2021.  These arguments have been previously addressed on pages 5-6 of the Final Rejection of 06 December 2021.  With regards to the suggestion that Lau fails to use first and second non-planar surface features on two different components that mate to each other, the evidence shows in figure 2 of Lau that 62 allows for 36 and 56  to mate to each other and 36 and 56 have the non-planar surface features 41 and 61 respectively.  
The brief contends that Lau does not appear capable of providing a force to a first surface of a gasket and a second surface of the gasket to provide a substantially fluid tight seal between a sampler cone and the mass analyzer interface.  Initially, Agilent teaches a gasket seal between a sampler cone and mass analyzer interface.  Lau teaches providing a force to a first surface of a gasket and a second surface of a gasket to provide a fluid tight seal (see col. 3, lines 8-21 and discussion on page 6 of the Final rejection of 06 December 2021).  The motivation to combine was addressed on pages 15-16 of the Final Rejection of 06 December 2021.  In short, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 The brief further contends Lau does teach non-planar surface features (wedges 41, 61 in figures 2 and 4) and a seal created that prevents gases from leaking (col. 3, lines 14-16).  The brief takes the position that Lau teaches a different seal because Lau is designed to create an internally sealed sample chamber where no species can enter through the sealed surface.  As discussed previously, Agilent already discloses the claimed gasket, sampler cone and MS interface, Lau was merely used to show motivation as to why one of ordinary skill in the art would be motivated to add wedges (i.e. non-planar surface features) to the surface to facilitate a fluid tight seal (see page 16 of the Final Rejection).  Clearly a seal to prevent gases from escaping also prevents gases from entering. The arguments of the brief are fully responded to on pages 5-6 of the Final Rejection of 06 December 2021.

Agilent in view of Okabe and Ajvs
The brief does not further argue this rejection.  Agilent in view of Okabe is addressed above.

Agilent in view of Okabe and Weeks (USPN 4,842,287).
The brief reiterates that the combination fails to teach the limitations of claim 1.  This has not been found persuasive.  Okabe is addressed above.
The remarks argue that Weeks is non-analogous art.  This is not persuasive.  Weeks is analogous art in that it solves a problem reasonably pertinent to the problem faced by the applicant of improving a seal.  Weeks teaches the reason for matching thermal expansion coefficients is to ensure the integrity of the seal during thermal transitions (col. 4, lines 12-16).  Similarly, the problem solved by the disclosed invention it that “it may be desirable to match the materials used in the mating area surfaces of the gasket with those materials used in the cone, interface or other component such there is little or no difference in thermal expansion rates of the materials, e.g., little or no mismatch in the coefficients of thermal expansion, to maintain the substantially fluid tight seal over a wide temperature range” (paragraph [0086] of the published application).  Therefore, Weeks is analogous art, in that it is reasonably pertinent to the problem solved by the instant invention (See MPEP 2141.01 (a) (I) “ a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”).  Here while Weeks is directed towards a different field of endeavor, Weeks is reasonably pertinent to the problem faced by the inventor of improving the seal  even during thermal transitions or over a wide temperature range.

Agilent in view of Okabe and Swasey (US pgPub 2011/0079964).
The brief reiterates that the combination fails to teach the limitations of claim 1.  This has not been found persuasive.  Okabe is addressed above.
The brief reiterates the same position taken in the remark filed 30 November 2021.  These arguments have been previously addressed on pages 5-6 of the Final Rejection of 06 December 2021.  Briefly, Swasey teaches in paragraph [0005]
 “In establishing a gas/fluid-tight seal between two members to be clamped together, such as between cylinder block and engine block or an exhaust manifold and engine block, it is common to use a static gasket having a single layer of a single piece of material, or a plurality of stacked layers overlying one another formed as a multilayer gasket. Generally, at least one of the layers of the multilayer gasket, sometimes referred to as a functional layer, has a seal bead to facilitate establishing a gas/fluid tight seal about an opening” 
 That is, paragraph [0005] has no mention of openings and passages at many different sites.  Paragraph [0005] is directed towards common knowledge in the sealing arts that a gasket may be a single layer or multiple layers.  Therefore, substitution of one known element for another would lead to predictable results of establishing a seal. (MPEP § 2143 (I)B).  Specifically, Agilent in view of Okabe is a finding the prior art contained a device which differed from the claimed device by the substitution multiple layered gasket with a single material gasket (see Agilent aluminum gasket, see 4 mins and 32 seconds).  Swasey is a finding that the multiple layered gasket and their functions were known to the art ([0005]). Swasey is a finding that one of ordinary skill in the art could have substituted the single material gasket for a multilayer gasket and the results would have been predictable ([0005]).  Therefore, the substitution of one known element for another yields predictable results to one of ordinary skill in the art. (analysis taken from MPEP § 2143(I)B)

Agilent in view of Okabe and Ajvs and Ohmi (USPN 5,720,505).
The brief does not further argue this rejection.  Agilent in view of Okabe is addressed above.

Agilent in view of Okabe and Morrisroe (US pgPub 2015/0048061).
The brief does not further argue this rejection.  Agilent in view of Okabe is addressed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        
Conferees:
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.